 
 
Exhibit 10.2
 

LOAN AGREEMENT FOR PAYCHECK PROTECTION PROGRAM LOAN
 
 THIS LOAN AGREEMENT ("Agreement") is made between PHARMA SERV INC ("Borrower"),
and Banco Popular de Puerto Rico ("Lender") identified in the attached
Authorization by the U.S. Small Business Administration ("SBA") to Lender, dated
April 15, 2020
 SBA Loan Number   22073272-10   ("Authorization")
 
WHEREAS, Borrower seeks funds from Lender pursuant to the SBA's Paycheck
Protection Program ("PPP"), as authorized under the CARES Act, S. 3548 (the
"Act");
 
WHEREAS, Borrower represents and warrants to Lender that it meets all
qualifications for participation in the PPP set forth in the Act and further
meets any and all other requirements or conditions for participation set forth
by the SBA;
 
NOW THEREFORE: The SBA has authorized a guaranty of a loan from Lender to
Borrower for the amount and under the terms stated in the attached Authorization
("Loan"). In consideration of the promises in this Agreement and for other good
and valuable consideration, Borrower and Lender agree as follows:
 
1. Subject to the terms and conditions of the Authorization and SBA's
Participating Lender Rules as defined in the Guarantee Agreement between Lender
and SBA, Lender agrees to make the Loan on the condition that Borrower complies
with the following "Borrower Requirements", to which Borrower shall:
a. Provide Lender with all certifications, documents or other information Lender
is required by the Authorization to obtain from Borrower or any third party;
 
b. Execute a note and any other documents required by Lender; and
c. Do everything necessary for Lender to comply with the terms and conditions of
the Authorization.
 
2. The terms and conditions of this Agreement:
 
a. Are binding on Borrower and Lender and their successors and assigns; and
 
b. Will remain in effect after the closing of the Loan.
 
3. Failure to abide by any of the Borrower Requirements shall constitute an
event of default under the note and other Loan documents.
 
4. Borrower further represents and certifies to Lender as follows:
 
a. Borrower was in operation on February 15, 2020 and had employees for whom it
paid salaries and payroll taxes or paid independent contractors, as reported on
a Form 1099-MISC.
b. Current economic uncertainty makes this Loan request necessary to support the
ongoing operations of Borrower.
 
1

 
c. The Loan proceeds will be used to retain employees and maintain payroll and
at least seventy-five percent (75%) of the proceeds must be used for payroll
costs. The remaining balance, up to twenty-five percent (25%) of the Loan
proceeds may be used for authorized purposes under the PPP, including for
mortgage interest payments, lease payments, and utility payments (i.e., not more
than twenty-five percent (25%) of loan proceeds may be used for non-payroll
costs). Borrower understands and acknowledges that if the funds are knowingly
used for unauthorized purposes, the federal government may hold Borrower legally
liable for fraudulent use of funds.
 
d. Documentation verifying the number of full-time equivalent employees on
payroll as well as the dollar amounts of payroll costs, covered mortgage
interest payments, covered lease payments, and covered utilities for the
eight-week period after the Loan is made will be provided to Lender.
 
e. Loan forgiveness will be provided for the sum of documented payroll costs,
covered mortgage interest payments, covered lease payments, and covered
utilities. Borrower understands that not more than twenty-five percent (25%) of
the forgiven amount may be for non-payroll costs.
 
f. During the period beginning on February 15, 2020 and ending on December 31,
2020, Borrower has not and will not receive another loan under the PPP.
 
g. The information provided in this Agreement and Borrower's Loan application
submitted to Lender, and the information provided in all supporting documents
and forms is true and accurate in all material respects. Borrower understands
that knowingly making a false statement to obtain a guaranteed loan from the SBA
is punishable under the law, including: (i) under 18 USC §§ 1001 and 3571 by
imprisonment of not more than five years and/or a fine of up to $250,000; (ii)
under 15 USC § 645 by imprisonment of not more than two years and/or a fine of
not more than $5,000; and, (iii) if submitted to a federally insured
institution, under 18 USC § 1014 by imprisonment of not more than thirty years
and/or a fine of not more than $1,000,000.
 
h. Any tax documents provided by Borrower to Lender in connection with this Loan
or any application are identical to those submitted to the Internal Revenue
Service. Further, Borrower authorizes Lender to share tax information with the
SBA and its authorized representatives, including the SBA Office of the
Inspector General, for purposes of compliance with SBA Loan Program Requirements
and all SBA reviews.
 
i. Borrower meets the requirements as an eligible borrower under the PPP, and
there are no events or other circumstances of the Borrower that would render it
ineligible for a PPP loan.
 
2

 
j. Borrower is familiar and complies with the SBA affiliation rules and
regulations set forth in Title 13 Part 121 of the Code of Federal Regulations
(CFR) for purposes of obtaining the Loan.
 
5. Borrower attests that it has not retained any third party agent assisting
Borrower with its Loan application, the closing of the Loan or otherwise serving
as an intermediary, agent or broker in any manner between Borrower and Lender in
connection with the Loan and on Borrower's behalf (including but not limited to
accountants, consultants, loan brokers and/or other individual or entity third
parties) (collectively "Third Party Agents") and further understands,
acknowledges and agrees:
 
 
a. That (i) Lender does not and will not accept any unsolicited Loan application
referrals or any submissions on Borrower's behalf from any such Third Party
Agent(s) in connection with the Loan, and (ii) Lender is not responsible, will
not pay, and shall not be liable for any Third Party Agent fees or charges which
may be assessed or claimed to be due and owing in connection with the Loan
unless such Third Party Agent(s) has been approved in writing by, and such Third
Party Agent is expressly authorized to collect fees from, Lender prior to the
acceptance of the Loan application.
 
b. That (i) no funded proceeds from the Loan may or will be used by Borrower to
pay the fees or charges of any Third Party Agent who is assisting, or may have
assisted, Borrower with the Loan application, the closing of the Loan or
otherwise served as an intermediary or broker to submit the Loan application to
Lender on an applicant's behalf and (ii) any such Third Party Agent(s) assisting
Borrower in such regard are not permitted to collect fees from, or be paid out,
of any Loan proceeds.
 
That (i) any fees or charges claimed by any Third Party Agent in connection with
the Loan are the sole and absolute responsibility of Borrower and (ii) Borrower
shall hold Lender harmless in connection with any claim for such fees or charges
asserted by any Third Party Agent.

 
6. Borrower further agrees to: (i) furnish and execute any documents required by
Lender to verify the truth and accuracy of any information provided by Borrower
in connection with the Loan including, but not limited to, income, employment
verifications and tax documents; (ii) execute any document that should have been
signed at or before the Loan closing, re-execute any document signed at or
before the Loan closing and execute any document that was incorrectly or
incompletely prepared and signed at the closing, including, but not limited to,
correction notes, and other correction instruments; and (iii) furnish any
documents required by Lender and/or comply with any conditions, work and/or
certifications set forth in the Loan application or Authorization. It is further
agreed by the Borrower that its failure to comply with the covenants,
representations and agreements herein shall constitute an event of default under
the note and this Agreement executed in connection with the Loan and shall
entitle Lender, its successors or assigns, to any and all of the remedies
available upon default under such documents.
 
3

 
7. Borrower expressly acknowledges receipt of the Equal Employment Opportunity
Foster (SBA Form 722) and agrees that Borrower shall display the poster at its
place(s) of business where it is clearly visible to employees, job applicants,
and the general public.
 
8. Borrower understands, acknowledges and agrees that Lender is relying solely
on Borrower's representations, warranties, certifications, confirmations or
other statements of, and information from, the Borrower and/or any of its
affiliates, officers, directors, owners, principals, agents, and/or controlling
persons as to the Borrower, its business or activities, its eligibility for the
proposed Loan, its use of the proceeds or any other benefits of the Loan, the
existence of any hardship or other condition, the eligibility of the Borrower
for forgiveness of all or any portion of the Loan, the amount of any Loan
forgiveness, or any other matters of compliance with the Act or SBA requirements
without limitation or without Lender's examination of any other information not
included in the Borrower's Loan application which may be in Borrower's
possession.
 
9. This Agreement and any amendments hereto or document related hereto, to the
extent signed and delivered by electronic means (including portable document
format (.pdf)), shall be treated in all manner and respects as an original and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. No party hereto shall raise
the use of electronic means of delivery to deliver a signature or the fact that
any signature or document was transmitted or communicated through the use of
electronic delivery as a defense to the formation of a contract and each such
party forever waives any such defense.
 
 
 
Borrower: PHARMA SERV INC
By: /s/ Pedro J Lasanta Robles
Date: April 23, 2020
Name: Pedro J Lasanta Robles
 
Its: CFO
 
   
 
Lender: Banco Popular de Puerto Rico
 
   
 
By: /s/ Cinthia Rivera
Date: April 23, 2020
Name: Cinthia Rivera
 
Its: Commercial Relationship Officer
 

 
 
4
